EXHIBIT Magal Receives Repeat Orders Totaling $1.7 Million Press Release Source: Magal Security Systems Ltd On Wednesday December 22, 2010, 11:13 am EST YAHUD, Israel, December 22, 2010 /PRNewswire-FirstCall/ Magal Security Systems, Ltd. (NASDAQ GM: MAGS) announced today that it received $1.7 million in three repeat orders in the last part of the year. The first order is for the expansion of a current project at a major international airport in Asia, which includes a few kilometers of DTR, Magal's leading taut wire fence product; a few kilometers of buried cable (a virtual fence system) and an expansion of the airport's communication and surveillance equipment and associated infrastructure. Another two orders are for upgrades and improvements in prisons - one in North America for $500K to design, supply and install inmate cell communication and guard tour systems and one in Israel. The last order is for security equipment for a highly protected site with three existing PIDS layers; the current VMD (Video Motion Detection) layer will be upgraded to Magal's latest video solution - Maestro DB. Eitan Livneh, President and CEO of Magal S3, commented: "Magal's client relationships and continuous commitment to customer satisfaction result in follow-up orders such as these. While much effort is invested in securing new projects and customers, our existing customer base is a top priority that deserves much attention." About Magal S3: Magal S3 is a leading international provider of security, safety and site management solutions and products. Over the past 40 years, Magal S3 has delivered tailor-made solutions to hundreds of satisfied customers in over 80 countries.
